Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues for claims 1 and 14:
“Pages 5-6 of the FOA admits that the combination of Soundararajan and Tago does not teach a statistically biased control flow instruction being performed in at least partial dependence on a random variable. Instead, the FOA relies on Roy, which simply acknowledges the existence of instructions being performed in dependence on a random variable and that they are harder to predict (paragraph [0018]). But Roy fails to disclose how to determine whether an instruction is performed based on the random variable. Consequently, Roy fails to teach a person of ordinary skill in the art (POSITA) how to modify Soundararajan's empirical bias capture circuit 325 to determine whether an instruction is performed in at least partial dependence on a random variable.
…
The proposed combination of Soundararajan, Tago, and Roy also does not disclose or suggest claim element (b) "wherein in response to the determination that the given control flow instruction is performed in at least partial dependence on a random variable, the detection circuitry is configured to set the indication to indicate that the corrected prediction is to be used, otherwise, to set the indication to indicate that the corrected prediction is not to be used," further recited in claim 1.
Second, the top of page 4 of the FOA states that an indication of whether the corrected prediction should be used is based on the difference of the EBD and PP values of Soundararajan. Paragraph [0069] explains that the empirical bias direction (EBD) for a branch instruction indicates the observed branch bias direction, and the baseline predictor performance (PP) indicates the fraction of instances for which the baseline branch predictor correctly predicted the branch direction for the branch instruction. Neither the EBD nor the PP takes into account whether "the given control flow instruction is performed in at least partial dependence on a random variable," as required by claim element (b).
…
Applicant thanks the Examiner for this suggestion which Applicant believes is reflected in claim element (b) quoted above along with the claim language "in response to the determination that the given control flow instruction is performed in at least partial dependence on a random variable, the detection circuitry is configured to store the corrected prediction in cache circuitry in association with the given control flow instruction and an indication of whether to use the corrected prediction." Thus, the rejection should be overcome as per the Examiner's indication quoted above.”

This argument is found to be persuasive for the following reasons. The examiner agrees that Roy fails to make a determination as to if an instruction is performed based on a random variable. Instead, Roy simply discloses that hard-to-predict can include branches that depend upon random values in memory locations. 
The examiner also agrees that the combination failed to teach the newly claimed element (b) limitation. This is due to the fact that Soundararajan makes corrected predictions if there is a large difference between the empirical bias fraction of a branch and the predictor performance of the baseline branch for a given time window. Soundararajan alone or in combination with Tago and Roy doesn’t teach setting an indication to use or not use a corrected prediction based on a determination that a branch is performed at least partially dependent upon a random variable. Thus, the rejections based on Soundararajan, Tago, and Roy have been withdrawn.
An updated prior art search has been performed that hasn’t found any additional prior art references that alone or in combination read upon the newly claimed limitations of the independent claims. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183